                                                                                        DISTRICT OF OREGON
                                                                                           FILED
                                                                                           March 31, 2021
                                                                                    Clerk, U.S. Bankruptcy Court



        Below is an order of the court.




                                                                   _______________________________________
                                                                              DAVID W. HERCHER
                                                                             U.S. Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF OREGON

In re                                           )   Case No.    21-30562-DWH7
BIG VALLEY SAFETY TRAINING, LLC                 )
                                                )   Notice of Intent to Sell Property at Public Auction,
                                                )   Application to Employ and Compensate Auctioneer,
Debtor(s)                                       )   and Order Thereon

The undersigned trustee applies to employ Kent W. Corbett of Corbett Auctions & Appraisals Inc ,
whose address is POB 191261, Boise ID 83719                                                    ,
as auctioneer to sell the following assets of the estate at public auction:
LIST OF INVENTORY TO BE SOLD - SEE EXHIBIT A ATTACHED




The undersigned trustee further applies to pay the auctioneer a commission of 30% + BP*13 % of
gross sales at auction and expenses not to exceed $          1000.00         . Explanation if needed:
BP* Buyer's Premium of 10% + 3% for credit card purchase fee


The auction is scheduled as follows: Date:            04/27/2021           Time:            1:00pm
Location: Online auction - property located at 2107 Industrial Rd, Nampa ID 83687


The sale items will be available for inspection at the auction site as follows: Date:      04/21/2021
Hours:     10:00am    to     5:00pm        Contact: Kent W. Corbett 208-941-1868 cell


753.50 (6/1/2019)                            Page 1 of 2


                           Case 21-30562-dwh7          Doc 14      Filed 03/31/21
NOTICE IS GIVEN that the trustee will proceed with the auction as scheduled and pay the auctioneer as
described above unless, within the objection period stated below, an interested party:
        1) files a written objection to the sale or auctioneer's compensation, setting forth the specific
           grounds for the objection, with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or
           405 E 8th Ave #2600, Eugene OR 97401, and
        2) serves the objection on the trustee at: POB 1674, Pendleton OR 97801


Any objection must be filed within the following time from the date in the “Filed” stamp on page 1:
         23 days
                  days (objection period shortened by order entered as Docket #                     )
          To the best of the trustee’s knowledge, the auctioneer has no connections with the entities
          listed in the certification below, except as described therein.

Date:       03/31/2021                                  /s/ Jeanne E. Huffman
                                                                              Trustee




 I, the auctioneer named above, certify that my firm has the following connections with the debtor(s),
 creditors, any party in interest, their respective attorneys and accountants, the U.S. Trustee, any person
 employed in the office of the U.S. Trustee, or any District of Oregon bankruptcy judge:
          None




 I also certify I have complied with the U.S. Trustee's bonding requirements and neither I nor my insiders
 (per 11 U.S.C. § 101(31)) will directly or indirectly acquire any interest in the estate property to be sold.

                                                        /s/ Kent W. Corbett
                                                                              Auctioneer




 IT IS ORDERED that employment and compensation of the auctioneer is authorized as described
 above and, prior to receiving compensation, the auctioneer must file a complete report on Local
 Bankruptcy Form (LBF) 753.52.

                                                    ###


753.50 (6/1/2019)                            Page 2 of 2


                          Case 21-30562-dwh7          Doc 14      Filed 03/31/21
             Exhibit A




Case 21-30562-dwh7   Doc 14   Filed 03/31/21
Case 21-30562-dwh7   Doc 14   Filed 03/31/21
Case 21-30562-dwh7   Doc 14   Filed 03/31/21
